DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 13 objected to because of the following informalities: claim 6 recites “absorbent foam”; it must be recited as “an absorbent foam”, and claim 13 recites “the refrigerant vessel”; it must be as “the refrigerant vessel component”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-14 recite “a refrigerant vessel component”. It is unclear if the bolded limitation refers back to the previously claimed limitation in claim 1. Not only does the phrase in claims 2-14 lack a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 14 recites “a refrigeration circuit”. It is unclear if the bolded limitation refers back to the previously claimed limitation in claim 1. Not only does the phrase in claim 14 lack a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claims 8, 9: it is not clear the limitations in claims 8 and 9 are depending on which claims, therefore, it is indefinite. For the purpose of examination, the limitations in both claims are interpreted to be depending on claim 1.

Allowable Subject Matter
Claims 3-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims 3-9 cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christians (11,162,735 B2).

Claim 1: Christians discloses a refrigerant vessel component (i.e., FIG.1: 18) for a refrigeration circuit (i.e., 10), comprising 
a shell (i.e., housing 26 used as shell) extending along a longitudinal axis (i.e., ‘X’ annotated by examiner in FIG.5: ‘X’ into the page) delimiting an internal volume (i.e., internal volume formed inside), in which circulates a refrigerant fluid (i.e., refrigerant 32 inside housing 26; see FIG.2), wherein the refrigerant vessel component (i.e.,18) comprises an inner shell (i.e., distribution sheet 58 used as inner shell) located radially inside the shell (i.e., 26) and extending on at least a portion of the circumference (i.e., portion is inherent; cylindrical shape of 58 see FIG.4 and radially inside and extended on portion of circumference of 26) of the shell (i.e., 26), and wherein the inner shell (i.e., 58) is at least partly formed of perforated material (i.e., column 3 lines 47-48: 58 having a plurality of distribution openings).  

    PNG
    media_image1.png
    426
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    324
    716
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    556
    560
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: connector]


Claim 2: Christians discloses the apparatus as claimed in claim 1, wherein the inner perforated shell (i.e., 58) is located in a vapor area (i.e., vapor refrigerant 36; see FIG.2) of the refrigerant vessel component (i.e.,18), in which the refrigerant fluid is in vapor phase (i.e., 36 in vapor phase).  

Claim 11: Christians discloses the apparatus as claimed in claim 1, wherein the inner shell (i.e., 58) has a shape homothetic (i.e., inner shell 58 and shell 26 are cylindrical, FIG.4 shows cylindrical and outer edges of 58 & 26 shown in 2D in FIG.2) to the shape of the shell (i.e., 26).  

Claim 13: Christians discloses the apparatus as claimed in claim 1, wherein the refrigerant vessel (i.e.,18) is a heat exchanger, such as an evaporator or a condenser (i.e., condenser 18), or an oil separator.  

Claim 14: Christians discloses the apparatus as claimed in claim 1 a refrigeration circuit (i.e., 10) comprising at least one refrigerant vessel component (i.e., at least one, 18 or 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christians (11,162,735 B2). 

Claim 10: Christians discloses the apparatus as claimed in claim 1, wherein the inner shell (i.e., 58) extends along the total inner length of the refrigerant vessel component (i.e.,18), except for the inner shell extends on at least 75% of the total length of the refrigerant vessel component. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Christians to include the inner shell extends on at least 75% of the total length of the refrigerant vessel component as a matter of design choice depending on the capacity requirement of the evaporator the size may vary, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Please note that in the instant application, the applicant does not disclose any criticality for the claimed limitations (Optimum value: MPEP 2144.05 II-B).

Claim 12: Christians discloses the apparatus as claimed in claim 1, wherein the perforated material of the inner shell (i.e., 58) comprises holes (i.e., distribution openings 74), except for having a largest dimension comprised between 0,1 and 20 millimeters. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Christians to include holes having a largest dimension comprised between 0,1 and 20 millimeters as a matter of design choice in order to distribute a desired amount of refrigerant (column 3 lines 47-48), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Optimum Range: MPEP 2144.05 II-A).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to condenser:
Moreaux (10,612,823 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/           Examiner, Art Unit 3763                                                                                                                                                                                             
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763